COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTIONS




Cause number: 01-18-00698-CR

Style:       Ramiro Romero v. State of Texas

Type of motions:         Motions for rehearing and rehearing en banc

Party filing motions:    Appellant


      IT IS ORDERED that the motions for rehearing and for rehearing en banc are
dismissed.




Judge’s signature: ___/s/ Julie Countiss__


Panel consists of Chief Justice Radack and Justices Lloyd and Countiss.




Date: December 15, 2020